COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00157-CV


ESTATE OF GEORGIA ELREDGE
MCGOWAN


                                    ------------

            FROM THE PROBATE COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      Appellant’s brief was originally due on June 14, 2013. Prior to granting

appellant his second extension, we received a request from appellee, asking us

to grant appellant no further extensions of time because of the harm he incurred

in the continued extension of appellant’s case. We ultimately set August 23,

2013 as the due date for appellant’s brief and informed him that no further

extensions would be granted.

      When appellant failed to file his brief by August 23, we warned him that we

could dismiss the appeal for want of prosecution unless he or any party desiring

      1
      See Tex. R. App. P. 47.4.
to continue the appeal filed with the court within ten days a motion reasonably

explaining the failure to file a brief. See Tex. R. App. P. 38.8(a)(1). On October

3, Appellant filed a motion to extend time for filing his brief, which we denied, and

on October 10, we again notified appellant that the appeal could be dismissed for

want of prosecution unless he filed with the court on or before October 21, 2013,

a response reasonably explaining the failure to timely file a brief. See id.

      Appellant filed a response on October 29 (mailed on October 24), in which

he claimed that he intended to file his brief within ten days.        However, his

response does not show a reasonable explanation for his failure to file his brief in

light of the previous extensions that we have granted him, and we have received

no brief from him.2

      Therefore, because appellant’s brief has not been filed, we deny any of

appellant’s remaining motions and dismiss the appeal for want of prosecution.

See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                    PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: November 14, 2013




      2
       In appellee’s November 4, 2013 letter, he again asks us to dismiss the
appeal because the delay continues to harm him and because appellant has
received more than ample time to file his brief.

                                     2